SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

541
CAF 11-00761
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF DAVID J. LEE,
PETITIONER-APPELLANT,

                     V                                           ORDER

BREANNA HARRIS, RESPONDENT-RESPONDENT.


WILLIAM D. BRODERICK, JR., ELMA, FOR PETITIONER-APPELLANT.

LAW OFFICE OF GARY M. FREEDMAN, ESQ., BUFFALO (GARY M. FREEDMAN OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

DAVID B. SMITH, ATTORNEY FOR THE CHILDREN, BUFFALO, FOR DEJA L. AND
DEJANEA L.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered March 9, 2011 in a proceeding pursuant to Family
Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court